Citation Nr: 9907939	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-30 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for anxiety.

2.  Entitlement to a compensable evaluation for residuals of 
hepatitis with jaundice.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
The veteran, who had active service from November 1942 to 
December 1945, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

The Board observes that the July 1997 Statement of the Case 
included, in addition to the issues currently on appeal, the 
issue of entitlement to service connection for a stomach 
condition.  However, the veteran's VA Form 9 (Appeal to Board 
of Veterans' Appeals) subsequently received by the RO 
indicated that the veteran wished to continue his appeal only 
on the issues referred to on the title page of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's anxiety is not shown to manifest 
occupational and social impairment due to mild or transient 
symptoms with decreased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or to require continuous medication to control 
symptoms.

3.  The veteran's hepatitis is not shown to manifest 
demonstrable liver damage with mild gastrointestinal 
disturbance.



CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
anxiety have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9400 (1998).

2.  The schedular criteria for a compensable evaluation for 
residuals of hepatitis with jaundice have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1-
4.14, 4.114, Diagnostic Code 7345 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that an allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased evaluations are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing the facts 
that are pertinent to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and any records of treatment following 
service.  Also, the veteran has been afforded two VA 
examinations.  The Board is unaware of any additional 
relevant evidence that is available.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  When 
entitlement to compensation has already been established, as 
in this case with respect to the veteran's service-connected 
anxiety, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability appears 
to more closely approximate the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  

I.  Anxiety

Historically, an April 1946 rating decision granted service 
connection for occasional tremulousness episodes with no 
demonstrably psychiatric disorder.  That diagnosis was 
contained on the veteran's December 1945 service separation 
physical examination.  A noncompensable evaluation was 
assigned at that time.  A rating decision dated in May 1947 
recharacterized the disability as mild anxiety and continued 
the noncompensable evaluation for that disability.  That 
evaluation has remained in effect since it was assigned.  

In November 1996 the veteran requested an increased 
evaluation and requested that the RO obtain treatment records 
from the VA medical facility in Dayton, Ohio.  The RO 
obtained and associated with the claims file outpatient 
treatment records, as well as hospital records dated between 
December 1995 and the date of those records' receipt in April 
1997.  The veteran was also afforded VA psychiatric 
examinations in March 1997 and March 1998.

The March 1997 VA examination indicated that the veteran did 
not spontaneously present with any specific concerns or 
complaints.  When asked about his mood, the veteran responded 
that it was "pretty fair."  He admitted to getting sad at 
times, but could not elaborate or provide any more details.  
When asked about feeling anxious or nervous, the veteran 
responded that he felt nervous or shaky every day.  Mental 
status examination disclosed the veteran was alert and 
oriented to person and place.  He was grossly oriented to 
time, being able to state the correct date, but not the 
correct day of the week.  Eye contact was described as poor.  
He was pleasant and cooperative with the interview; however, 
the veteran's responses tended to be very brief, vague and in 
need of elaboration.  Questions often were repeated several 
times in different ways in order to elicit more information 
from the veteran.  His speech was clear and fluent.  Thoughts 
were coherent and relevant to the topic at hand, but 
minimally elaborated.  There was no evidence of 
hallucinations or delusions present.  No formal thought 
disorder was evident and no significant mood was evident.  
Affect was restricted.  There was no evidence of suicidal or 
homicidal ideation.  Areas of attention, concentration and 
memory appeared to be impaired.  The examiner noted that when 
war experiences were being discussed, the veteran became more 
restless in his chair.  He became more fidgety and his 
respiration rate seemed to increase.  The response faded 
after that topic of conversation was abandoned.  The examiner 
indicated that this was the only clear indication of a 
behavioral or psychological reaction to a combat-related 
topic.  The veteran's insight and judgment seemed poor.  

Psychological testing was administered in order to more fully 
assess the veteran's cognitive function and the results 
suggested the veteran was experiencing mild deficits in 
orientation and mild to moderate deficits in areas of 
attention.  Overall, the results suggested moderate to severe 
cognitive impairment.  The pertinent diagnostic impression 
following the examination was dementia, not otherwise 
specified.  The examiner commented that the veteran's 
dementia appeared to be a significant problem at the time of 
the examination.  This appeared to permeate every aspect of 
his life and interfered with the ability to formulate other 
diagnostic impressions in the mental or psychological 
disorders area.  

Additional VA medical records dated in 1998 were obtained, 
but these records contained no evidence pertaining to 
treatment or the severity of the veteran's service-connected 
anxiety.  

A March 1998 VA examination disclosed that on mental status 
examination the veteran was noted to be appropriately dressed 
for the occasion and season.  He was cooperative and 
friendly.  He described his mood as "okay" and his affect was 
noted to be stable, nonlabile, but somewhat restricted.  His 
speech was coherent and relevant; however, he was noted to be 
a very poor historian and his responses to questions were 
quite brief, vague and he was unable to elaborate.  The 
veteran was disoriented to date, but was oriented to place 
and person.  His memory was impaired to immediate recall, 
being unable to name three objects asked of him to remember 
in five minutes.  Recent memory was also poor, but remote 
memory appeared to be preserved.  The veteran was unable to 
name the current President, or able to do serial 7's.  He was 
unable to perform abstract thinking and his judgment and 
insight were impaired.  The pertinent diagnosis following the 
examination was dementia, not otherwise specified.  The 
examiner remarked that the veteran had obvious dementia that 
appeared to be a current significant problem.

The veteran's anxiety disorder is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.  At this point, the Board 
would observe that the veteran has attempted to establish 
entitlement to service connection for post-traumatic stress 
disorder, which is evaluated under Diagnostic Code 9411.  
While he has been unsuccessful in this attempt, the criteria 
used to evaluate both disabilities is identical, and no 
attempt will be, or could be, made to separate out 
symptomatology referable to each disability.  Under the 
criteria for evaluating anxiety disorders, a noncompensable 
evaluation is assigned for a mental condition that has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent evaluation is 
for assignment when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.

Based on the evidence for consideration, the Board finds and 
concludes that the criteria for a 10 percent evaluation for 
anxiety have not been met.  In this regard, the Board notes 
that neither of the two VA examinations have diagnosed the 
veteran as having anxiety, but rather with dementia.  While 
the examiners have indicated the presence of some nervousness 
or anxiety, such findings were apparently attributed to the 
veteran's dementia since the service-connected psychiatric 
disability was not diagnosed.  The Board would also observe 
that VA medical records obtained in support of the veteran's 
claim do not document any treatment for the veteran's 
service-connected anxiety disorder.  Accordingly, the Board 
finds that entitlement to a higher evaluation is not shown to 
be warranted.

II.  Hepatitis

Historically, a May 1997 rating decision granted service 
connection for residuals of hepatitis with jaundice.  That 
rating decision indicated that service medical records 
disclose the veteran was admitted in August 1945 for possible 
hepatitis.  Testing reportedly confirmed the diagnosis of 
acute infectious hepatitis, and the veteran was treated and 
returned to duty in October 1945.  The rating decision 
assigned a noncompensable evaluation.

Accumulated VA outpatient and hospital treatment records do 
not show any treatment for residuals of hepatitis.  The 
veteran was afforded VA examinations in March 1997 and March 
1998 in connection with his claim.  The second examination 
was scheduled for the veteran when he reported that liver 
function tests were not performed during the earlier 
examination.

The March 1997 VA examination indicated that the veteran was 
unaware of any residual problems that he had as a result of 
the hepatitis diagnosed during service.  He reported that he 
had had abdominal problems for as long as he could remember.  
According to the veteran, his most bothersome symptom was not 
abdominal pain, but loose stools that seemed to occur with 
each meal.  The veteran otherwise denied nausea, vomiting, 
weight loss, anemia, anorexia, malaise or melena.  Objective 
findings indicated that the veteran's abdomen was soft and 
nontender without organomegaly.  Bowel sounds were active and 
he had negative rebound tenderness.  The pertinent diagnosis 
following the examination was status post hepatitis with 
resultant jaundice, resolved, no evidence of residual.

A March 1998 VA examination indicated that the veteran was 
somewhat a poor historian, and he did not give a history of 
abdominal discomfort, nausea, vomiting, melena, hematochezia 
or abdominal pain.  The veteran had not had any episodes of 
weight loss, and his wife indicated that he had gained weight 
in the last year.  The examiner noted that the veteran did 
have some recent lab work done that included liver function 
tests and that these tests were normal without any 
abnormality in regards to the elevation.  Liver tests were 
repeated, as requested by the RO.  Physical examination 
disclosed the abdomen was soft and nontender without any 
organomegaly and his bowel sounds were active with a negative 
rebound tenderness.  The veteran's liver measured 
approximately 8 centimeters in the midclavicular line.  The 
diagnosis following the examination was a history of 
hepatitis infection while on active duty, with no residuals 
to date.  It was indicated that it was a normal liver 
function test.  

The veteran's hepatitis is evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7345.  A noncompensable evaluation is for 
assignment with hepatitis that is "healed, nonsymptomatic."  
The next higher 10 percent evaluation is for assignment with 
evidence of demonstrable liver damage with mild 
gastrointestinal disturbance.  

Based on the findings of the two VA examinations, it is 
apparent that the veteran does not have any demonstrable 
liver damage.  While there may be some indication of some 
gastrointestinal disturbance, since it is not accompanied by 
demonstrable liver damage, the requirements for a compensable 
evaluation under Diagnostic Code 7345 are not met.  The Board 
notes further that at no time during the pendency of the 
appeal does the record indicate that the veteran's service-
connected residuals of hepatitis met the criteria for a 
compensable evaluation.  Accordingly, a higher evaluation for 
the veteran's hepatitis is denied.



III.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran, as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board, as did the 
RO, finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (1998).  In this regard, 
the Board finds that there has been no assertion or showing 
by the veteran that his anxiety or hepatitis has resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization, although the Board does 
acknowledge that the veteran is no longer employed.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

A compensable evaluation for anxiety is denied.

A compensable evaluation for residuals of hepatitis with 
jaundice is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

